UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4204



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOJENA ADKINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-04-144)


Submitted:   July 27, 2005                 Decided:   August 2, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tim C. Carrico, CARRICO LAW OFFICES, LC, Charleston, West Virginia,
for Appellant.    Kasey Warner, United States Attorney, Karen B.
George, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jojena   Adkins   appeals    her    conviction   and   one-year

sentence for committing perjury in front of a grand jury, in

violation of 18 U.S.C. § 1623 (2000).        Adkins’ attorney has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967), challenging the district court’s refusal of her request

that she serve her sentence under home confinement, but stating

that he finds no meritorious grounds for appeal.             Adkins was

notified of her opportunity to file a pro se supplemental brief but

has not done so.   Finding no reversible error, we affirm.

          At sentencing, Adkins withdrew her objections to the PSR

and consented that the applicable guidelines range was twelve to

eighteen months.   In accordance with United States v. Booker, 125

S.Ct. 738, 764-65 (2005), the district court treated the Guidelines

as advisory and, after considering the factors set forth in 18

U.S.C. § 3553 (2000), imposed a sentence at the low end of the

applicable Guidelines range.    Accordingly, we conclude that the

sentence imposed was reasonable.      Id.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We, therefore, affirm Adkins’ conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,


                                - 2 -
but counsel believes that such petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.




                                                                        AFFIRMED




                                      - 3 -